Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula I and simple compositions and elected species:

    PNG
    media_image1.png
    89
    161
    media_image1.png
    Greyscale


 thereof in the reply filed on 3/23/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden to examine all claimed inventions. Noting that a search of compounds would also cover subject matter of non-elected groups.  
This is not found persuasive because the groups were found to be distinct or independent in the previous office action. The examiner would like to draw applicant's attention to the following:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The instantly claimed inventions may be classified in different classes/subclasses as according to CPC. For example, the elected species would be classified under C07D 401/00+ for compounds while method claims may be classified under, A61K+, A61P+. Thus this situation appropriately satisfies criteria (c) above. The examiner would encounter a serious search burden if a restriction requirement was not implemented. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 3, 5, 8, 9, 11-13, 16, 20-24, and 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 4, 6, 7, 10, 14, 15, 17, and 35 is contained herein. The elected species was found free of the art and the search extended to now cover compounds up to wherein X is –CH and Y is phenyl or alkylenephenyl.



Priority
This application claims priority to Indian Provisional Patent Application No. 201921033255 filed on October 17, 2019. Benefit for the provisional application is not accorded since subject matter disclosed within the instant application is not supported (e.g. full scope of Y variables). The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawaiv.Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  

It is recommended that the structure of Formula I be inserted into the abstract to accurately illustrate the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 14, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao et al. (CN 107721975).
The instant claims may be drawn to the following compound and compositions thereof:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 


    PNG
    media_image3.png
    172
    403
    media_image3.png
    Greyscale
. The only difference stems from an alkylene spacer linking the carbonyl group to the aryl group. The two compounds are considered homologs. Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.
Even more so, the document also teaches the preparation of homologous compounds at page 16, compounds 3q and 3r for example (at ester group):

    PNG
    media_image4.png
    174
    262
    media_image4.png
    Greyscale
 which would further motivate one skilled in the art to prepare these compounds (note that example 3g was found to possess excellent biological activity at page 15 compared to others that would serve as a lead compound). Thus the claimed compound would have been considered prima facie obvious.



Conclusion

Claims 1, 6, 14, and 35 are rejected. Claims 4, 7, 10, 15, and 17 are objected to as being dependent upon a rejected base claim. Claims drawn to formula I wherein X = N would be allowable if rewritten in independent form. There is no relevant art to be put on the record by the examiner with respect to those compounds. Patentability regarding other claims embracing subject matter wherein X = CH has not been fully determined due to the election of species requirement and art of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624